DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the top plate magnetically engaging the bottom base plate provides indexed rotation limits the claim relative to the other elements included.  
		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (‘811).  The reference to Brewer (at least fig 3) teaches structure as claimed including  	a mouse pad device for supporting a computer mouse, tablet or other electronic device in a comfortable position for the user, the mouse pad device comprising a mouse pad assembly, comprising a top surface (12)configured to support and allow operation therealong of a computer mouse; and a pad support (40, 50) configured to secure the mouse pad assembly to a thigh of a user, a pad base assembly is provided on the pad support, and the mouse pad assembly is supported by the pad base assembly,  the pad support includes at least one fastening strap (32), and the fastening strap is made out of at least one flexible material, the mouse pad assembly includes a bottom pad plate and a middle pad plate, and a mouse support layer is provided on the top surface (at least fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811).   The patent to Brewer teaches structure substantially as claimed as discussed above including a plurality of plates the only difference being the particular material of the plates.  However, the use of different materials would depend on the characteristics desired and upon the desirability of such characteristics which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result 
	

Claim(s) 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Phifer et al (915).  The patent to Brewer teaches structure substantially as claimed as discussed above including a mouse pad the only difference being that the pad does not include indicia and not hingedly attached to provide for a more ergonomic structure.  However, the patent to Phifer et al (at least fig 1) teaches the use of providing a pad that include indicia and a hinge to provide angular adjustability to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a pad including indicia and angular adjustability, as taught by Phifer et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Mori (‘267).  The patent to Brewer teaches structure substantially as claimed as discussed above including a mouse pad the only difference being that the pad does not include rotational adjustability to provide for a more ergonomic structure.  However, the patent to Mori (at least fig 3) teaches the use of providing a pad that includes rotational adjustability to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a pad including rotational adjustability, as taught by Phifer et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Stirling (‘765).  The patent to Brewer teaches structure substantially as claimed as discussed above including a pad support the only difference being that the pad support does not include a fastening strap to wrap around a thigh to provide for a more secured structure.  However, the patent to Stirling (at least fig 3) teaches the use of providing a pad that includes a fastening strap to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a fastening strap, as taught by Stirling since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) in view of Stirling (‘765) as applied to claim 5 above, and further in view of Musacchia (‘091).  The patent to Brewer in view of Stirling teaches structure substantially as claimed as discussed above including a fastening strap the only difference being that the strap does not include a male-female attachment.  However, the patent to Musacchia (at least fig 2) teaches the use of providing a male-female strap connection for a strap to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a fastening strap with a male-female connection, as taught by Musacchia since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Wurst et al (‘422).    The patent to Brewer teaches structure substantially as claimed as discussed above including a pad assembly the only difference being that there is not a protrubence to provide an extra level of protection and confinement.  However, the patent to Wurst et al (at 16) teaches the use of providing a protrubence to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a protrubence, as taught by Wurst et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Jackson (‘557).  The patent to Brewer teaches structure substantially as claimed as discussed above including a pad assembly the only difference being that there is not an internal space with electronic structure and a light source.  However, the patent to Jackson(figs 1-4) teaches the use of providing a pad including an enclosure for electronic structure including a light source to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include an enclosure for electronics, as taught by Jackson al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The particular well known electronic structures is a matter of design parameters and choice and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Phifer et al (915) and Musacchia (‘091).  The patent to Brewer teaches structure substantially as claimed as discussed above including a mouse pad the only difference being that the pad is not hingedly attached to provide for a more ergonomic structure and a fastening strap to provide for a more secured structure.  However, the patent to Phifer et al (at least fig 1) teaches the use of providing a pad that includes a hinge to provide angular adjustability and the patent to Musacchia teaches the use of a fastening strap to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a pad including angular adjustability, as taught by Phifer et al and a fastening strap as taught by Musacchia since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (‘811) as applied to claim 1 above, and further in view of Jackson (‘557) and Phifer et al (‘915).  The patent to Brewer teaches structure substantially as claimed as discussed above including a mouse pad the only difference being that the pad is not hingedly attached to provide for a more ergonomic structure,  there is not an internal space with electronic structure, and there is not a magnetic locking mechanism. However, the patent to Phifer et al (at least fig 1) teaches the use of providing a pad that includes a hinge to provide angular adjustability and a magnetic locking structure and the patent to Jackson teaches the use of providing structure for electronic devices to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Brewer to include a pad including angular adjustability and a magnetic lock(at least paragraph 43), as taught by Phifer et al and structure to provide for electronics as taught by Jackson since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including thigh support pad structure for electronic devices.
\


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637